NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WILLIE SAFFORD, DOC #243373,                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4794
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed August 3, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Willie Safford, pro se.


PER CURIAM.


              Affirmed.


KELLY, LUCAS, and ATKINSON, JJ., Concur.